Exhibit 10.119

 

[g30701kqimage002.jpg]

 

FOR IMMEDIATE RELEASE

 

CONTACT: Gina Slechta

 

 

Director of Marketing

 

 

402-332-4940

 

HORIZON GROUP PROPERTIES SELLS
LAKESHORE MARKETPLACE

 

(Chicago, Illinois – August 20, 2003) — Horizon Group Properties, Inc. (HGP)
(NASDAQ: HGPI), an owner, operator and developer of factory outlet centers and
land developer, today announced that it had sold the 361,000 square foot
Lakeshore Marketplace (“Lakeshore”) in Norton Shores, Michigan.  The shopping
center is anchored by TJ Maxx, Barnes & Noble, Old Navy, Elder Beerman, Hobby
Lobby, Toys R Us, Dunhams, Pier One Imports and Petco. The shopping center was
sold for $22.5 million to Ramco-Gershenson Properties Trust (NYSE:RPT).  HGP
will recognize a gain of approximately $6.0 million on the sale.

 

“Horizon Group Properties is pleased to have added significant value to
Lakeshore Marketplace which resulted in a favorable sale.”  according to Gary J.
Skoien, Chairman, President and Chief Executive Officer of Horizon Group
Properties. “ HGP acquired Lakeshore Marketplace in 1998 when it was 67%
occupied and at the time it was sold, the center was virtually 100% occupied. In
addition, HGP sold three out parcels during that  period it owned the center.

 

Proceeds from the sale of  Lakeshore were used by  HGP to pay down $2 million of
a $7 million loan secured by the Monroe Outlet Center and approximately 70 acres
in Fruitport Township, Michigan. This paydown will result in HGP saving $60,000
in annual loan guarantee payments currently being made to Prime Retail, Inc.
Three million dollars will be reserved to pay infrastructure and interest
payments of its recently acquired Huntley  property and the remainder utilized
for corporate working capital.

 

1

--------------------------------------------------------------------------------


 

HGP is currently developing and offering for sale other parcels of land in the
area totaling 110 acres. These parcels benefit from the proximity to Lakeshore,
The  Lakes Mall and a significant amount of recent commercial development.

 

“The parcels include new development opportunities which are ideal locations for
retail and other ancillary uses which compliment this emerging retail and
service corridor”  according to Thomas Rumptz, Senior Vice President of  HGP who
is directing the sale of these parcels and was also responsible for the sale to
Ramco-Gershenson Properties Trust.

 

Based in Chicago, Illinois, Horizon Group Properties, Inc. has 9 factory outlet
centers in 7 states totaling approximately 1.8 million square feet and is the
developer of a master planned community in suburban Chicago.

 

###

 

Safe Harbor Statement: The statements contained herein, which are not historical
facts, are forward-looking statements based upon economic forecasts, budgets,
and other factors which, by their nature, involve known risks, uncertainties and
other factors which may cause the actual results, performance or achievements of
Horizon Group Properties, Inc. to be materially different from any future
results implied by such statements.  In particular, among the factors that could
cause actual results to differ materially are the following: business conditions
and the general economy, competitive factors, interest rates and other risks
inherent in the real estate business.   For further information on factors which
could impact the Company and the statements contained herein, reference is made
to the Company’s filings with the Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------